                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ROBERT LEE STINSON,

                    Plaintiff,

      v.                                              Case No. 09-cv-1033-pp

JAMES GAUGER et al.,

                    Defendants.


      ORDER RULING ON PLAINTIFF’S OBJECTIONS TO DEFENDANT
JOHNSON’S DIRECT TESTIMONY VIDEO DEPOSITION (DKT. NO. 342) AND
       DEFENDANT’S OBJECTIONS TO CROSS (DKT. NO. 348)


      The plaintiff makes a “global” objection to the entire direct examination
as leading. Dkt. No. 342 at 1. He asks the court to strike the direct
examination in its entirety. Id. at 2. The court agrees with the plaintiff that
many of defense counsel’s questions are leading in the classic sense, and many
others are less than open-ended. Given the representations in the defendant’s
response (dkt. no. 347) and the representations defense counsel has made
about the defendant’s health issues throughout the twenty-one months the
court has been assigned this case, the court OVERRULES that “global”
objection and DENIES the plaintiff’s motion to strike.

   Designation                    Objection                       Ruling
  Page/Line of
                             Plaintiff’s Objections
  Direct Exam
298:1-21               Preserve plaintiff’s objections    Overruled.
                       to the use of Dr. Johnson’s CV
                       as hearsay per plaintiff’s MIL
                       no. 11
329:18-24              Rule 611—improper leading on       Overruled.
                       direct exam
330:10-12              Form “formal scientific            Overruled.
                       opinion”
331:6-10               Fed. R. Evid. 611(c) –improper     Overruled.
                       leading on direct exam, Form
                       “formal scientific analysis”

                                           1

           Case 2:09-cv-01033-PP Filed 06/21/19 Page 1 of 6 Document 353
339:9-16            Rule 611(c)—improper leading     Overruled.
                    on direct exam, Form
                    “generally consistent”
340:19-341:2        Rule 611(c)—improper leading     Overruled.
                    on direct exam
347:19-24           Rule 611(c)—improper leading     Overruled.
                    on direct exam, Form
348:4-10            Rule 611(c)—improper leading     Overruled.
                    on direct exam, Form
348:13-18           Rule 611(c)—improper leading     Overruled.
                    on direct exam, Form,
                    improper vouching for an
                    expert
348:19-24           Rule 611(c)—improper leading     Overruled.
                    on direct exam, Form,
                    improper vouching for an
                    expert
349:1-19            Rule 611(c)—improper leading     Overruled.
                    on direct exam, Form,
                    improper vouching for an
                    expert
352:2-12            Rule 611(c)—improper leading     Overruled.
                    on direct exam, Form,
                    improper vouching for an
                    expert
354:1-15            Rule 611(c)—improper leading     Overruled.
                    on direct exam, Form,
                    improper vouching for an
                    expert
355:22-25—          Rule 611(c)—improper leading     Overruled—no
356:1-16            on direct exam, Form, MIL No.    connection to the court’s
                    1—bar Morgan Report              ruling barring the
                                                     Morgan report.
357:19-24           Rule 611(c)—improper   leading   Overruled.
                    on direct exam, Form
360:16-24           Rule 611(c)—improper   leading   Overruled.
                    on direct exam
361:19-25           Rule 611(c)—improper   leading   Overruled.
(should be 19-24)   on direct exam, Form
362:6-10            Rule 611(c)—improper   leading   Overruled.
                    on direct exam, Form
362:23-25 –         Rule 611(c)—improper   leading   Overruled.
363:1-12            on direct exam, Form
363:21-25           Form                             Overruled.


                                     2

      Case 2:09-cv-01033-PP Filed 06/21/19 Page 2 of 6 Document 353
364:1-8           Rule 611(c)—improper leading     Overruled.
                  on direct exam. Form
369:8-14          Form                             Overruled.
371:1-7           Rule 611(c)—improper leading     Overruled.
                  on direct exam, Form
372:16-23         Rule 611(c)—improper leading     Overruled.
                  on direct exam, Form
374:1-6           Foundation                       Overruled (“To your
                                                   knowledge”)
374:19-23         Rule 611(c)—improper   leading   Overruled.
                  on direct exam, Form
375:1-11          Rule 611(c)—improper   leading   Overruled.
                  on direct exam, Form
377:3-8           Rule 611(c)—improper   leading   Overruled.
                  on direct exam, Form
378:1-25          Rule 611(c)—improper   leading   Overruled.
                  on direct exam, Form
379:1-4           Rule 611(c)—improper   leading   Overruled—no question
                  on direct exam, Form             to which the objection
                                                   could refer.
380:23-381:6      Rule 611(c)—improper leading     Sustained.
                  on direct exam, Form, MIL No.
                  1—Bar Morgan Report
383:20-384:3      Rule 611(c)—improper leading     Overruled.
                  on direct exam, Form
388:4-9           Rule 611(c)—improper leading     Overruled.
                  on direct exam, Form
389:13-18         Rule 611(c)—improper leading     Overruled.
                  on direct exam, Leading, and
                  Foundation
389:19-25         Rule 611(c)—improper leading     Sustained.
                  on direct exam, Leading
390:22-391:3      Rule 611(c)—improper leading     Overrule.
                  on direct exam, Leading, and
                  Foundation
391:7-14          MIL No. 2, Daubert Order Dkt.    Sustained.
                  No. 287
391:23-392:3      Form, Rule 611(c)—improper       Overruled.
                  leading on direct exam
393:3-394:1       Form, Foundation, Rule           Overruled.
                  611(c)—improper leading on
                  direct exam, MIL No. 2,
                  Daubert Order Dkt. No. 287



                                   3

      Case 2:09-cv-01033-PP Filed 06/21/19 Page 3 of 6 Document 353
396:25-397:15     Rule 611—improper leading on   Sustained as to 396:25-
                  direct exam, Foundation,       397:4—strike.
                  Daubert Order Dkt. No. 287—
                  bar opinion on role of cross   Overruled as to 397:7-15.
                  examination and bar Morgan
                  Report; MIL No. 1
397:23-398:1      Form, Foundation, Daubert      Overrule—397:23-25
                  Order Dkt. No. 287, bar        already stricken, 398:1
                  opinion on role of cross       allowed.
                  examination and bar Morgan
                  Report; MIL No. 1
398:3-8           Form, Rule 611(c)—improper     Overruled.
                  leading on direct exam
399:6-12          Form, Rule 611(c)—improper     Overruled.
                  leading on direct exam
399:13-18         Form, Rule 611(c)—improper     Sustained—strike
                  leading on direct exam, MIL    399:13-18, as well as 19-
                  No. 1                          25.
400:1-11          MIL No. 1, FRE 801             Overrule—nothing but a
                                                 statement that counsel is
                                                 handing the witness a
                                                 document.
400:22-402:23     MIL No. 1                      Overrule as to 400:22-
                                                 401:22.

                                                 Overrule as moot as to
                                                 401:23-25, 402:1-3—
                                                 already stricken.

                                                 Sustain as to 402:5-24—
                                                 strike.

                                                 The court will not admit
                                                 Exhibit 289—hearsay.

403:1-404:12      MIL No. 1                      Sustained—strike.
405:2-7           Form, Foundation, Rule         Overruled.
                  611(c)—improper leading on
                  direct exam
406:9-12          Form                           Overruled.
406:22-25         Form                           Overruled.
413:3-9           MIL No. 1                      SUSTAINED—strike.
414:6-11          Rule 611(c)—improper leading   Overruled.
                  on direct exam
415:20-416:3      Form                           Overruled.

                                   4

      Case 2:09-cv-01033-PP Filed 06/21/19 Page 4 of 6 Document 353
416:18-24          Rule 611(c)—improper leading    Overruled.
                   on direct exam, Form
416:25-417:11      Foundation                      Overruled.
418:19-24          Form, Rule 611(c)—improper      Overruled as to 418:19-
                   leading on direct exam          23.

                                                   Overruled as moot as to
                                                   418:24—already
                                                   stricken.
419:1-11           Rule 611(c)—improper leading    Overruled.
                   on direct exam,
420:12-22          Rule 611(c)—improper leading    Overruled.
                   on direct exam
424:1-425:2        Foundation, Dkt. No. 287—       Overruled.
                   improper testimony as to the
                   qualifications of an expert
425:3-10           Foundation; Dkt. No. 287—       Overruled.
                   improper testimony on the
                   qualifications of an expert
426:17-24          Form, Foundation                Overruled.
426:25-427:5       Form                            Overruled.
428:14-19          Rule of Completeness, FRE       Sustained—do not strike.
                   106
428:25-429:4       Rule 611(c)—improper leading    Overruled.
                   on direct exam
430:10-15          Rule 611(c)—improper leading    Overruled.
                   on direct exam, Form
430:17(should be   Rule 611(c)—improper leading    Overruled.
16)-22             on direct exam, Form
430:23-431:25      Foundation, Form, Rule          Overruled.
                   611(c)—improper leading on
                   direct exam, Dkt. No. 287—
                   barring testimony on state of
                   mind, MIL No. 3
431:14-19          Form, Foundation, Rule          Overruled.
                   611(c)—improper leading on
                   direct exam
431: 20-432:4      Form, Rule 611(c)—improper      Overruled.
                   leading on direct exam
432:5-14           Form, Foundation                Overruled.
432:17-433:1       Form, Foundation                Overruled.
433:2-12           Form, Foundation, MIL No. 1 –   Sustained as to 297 (no
                   Morgan Report; Dkt. No. 287     relation to Morgan
                                                   report)—strike.


                                    5

      Case 2:09-cv-01033-PP Filed 06/21/19 Page 5 of 6 Document 353
433: 16-25           Dkt. No. 287; MIL No. 2—         SUSTAINED—strike.
                     improper state of mind
  Page/Line of
                         Defendant’s Objections
  Cross Exam
436:22-23            Mischaracterizes Dr.             Sustained as to lines 20-
                     Johnson’s prior testimony; no    21, starting with “and
                     prior testimony that Dr.         you had them for two
                     Johnson had his work product     decades.”
                     overlays continuously in his
                     possession for 20 years
                     beginning in January of 1990.
438:18-20            Foundation: No evidence that     Overruled.
                     Dr. Johnson had continuous
                     possession of all his work
                     product from 1985.
441:5-8              Foundation: Exhibit 203, p.      Overruled.
                     520 is not Dr. Johnson’s
                     document.
442:9-12             Mischaracterizes testimony;      Sustained—witness never
                     Dr. Johnson never testified      answered the question.
                     that he evaluated suspects for   Strike 442:9-15.
                     Gauger and Jackelen.
442:21-22            Mischaracterizes testimony;      Overruled.
                     Dr. Johnson never testified
                     that he evaluated suspects or
                     photographs for Detectives
                     Gauger and Jackelen.
449:21               Relevance.                       Overruled.

    Dated in Milwaukee, Wisconsin, this 21st day of June, 2019.

                                                  BY THE COURT:



                                                  HON. PAMELA PEPPER
                                                  United States District Judge




                                      6

         Case 2:09-cv-01033-PP Filed 06/21/19 Page 6 of 6 Document 353
